DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (figures 1-4, claims 1-4 and 7-20) in the reply filed on 09/07/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second lead-out portion disposed on the first surface of the insulating substrate and exposed to the second surface and the third surface of the body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations “…a second lead-out portion disposed on the first surface of the insulating substrate and exposed to the second surface and the third surface of the body… a second connection conductor disposed on the second surface of the insulating substrate and connecting the second lead-out portion and the second coil portion…is vague and indefinite. Figures 1-2 discloses a first coil portion, a first lead-out portion disposed and a dummy lead-out portion disposed on a first surface the insulating substrate. The examiner is unclear on how the second lead-out portion is disposed on a first surface the insulating substrate wherein a second connection conductor that is disposed on the second surface of the insulating substrate is connected to the second lead-out portion and the second coil portion. What drawing clearly shows this configuration?  Claims 2-4 and 7-18 are rejected under the same premise as claim 1. For examining purposes, the examiner will assume that the  a second lead-out portion disposed on the second surface of the insulating substrate and exposed to the second surface and the third surface of the body.

Regarding claim 19, the limitations “…a second lead-out portion disposed on the first surface of the insulating substrate and exposed to the second surface and the third surface of the body… a second connection conductor disposed on the second surface of the insulating substrate and connecting the second lead-out portion and the second coil portion…is vague and indefinite. Figures 1-2 discloses a first coil portion, a first lead-out portion disposed and a dummy lead-out portion disposed on a first surface the insulating substrate. The examiner is unclear on how the second lead-out portion is disposed on a first surface the insulating substrate wherein a second connection conductor that is disposed on the second surface of the insulating substrate is connected to the second lead-out portion and the second coil portion. What drawing clearly shows this configuration?  Claim 20 is rejected under the same premise as claim 19. For examining purposes, the examiner will assume that the  a second lead-out portion disposed on the second surface of the insulating substrate and exposed to the second surface and the third surface of the body.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first layer and the second layer" in lines 2 and 3 of claim 14.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the examiner will assume claim 14 is dependent from claim 13 which discloses wherein the first and second external electrodes comprises first and second layers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 8-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Ahn et al. (US 2016/0189840).
Regarding claim 1, Yoon et al. (figures 6-7 and para 0078-0082) discloses a body (50) having a first surface and a second surface opposing each other (see figures 6-7), and a third surface and a fourth surface connecting the first surface to the second surface and opposing each other (see figures 6-7); an insulating substrate (23) disposed in the body; first and second coil portions (42/44) respectively disposed on a first surface and a second surface of the insulating substrate opposing each other (see figure 6); a first lead-out portion disposed on the first surface of the insulating substrate and exposed to the first surface and the third surface of the body (see figures 6-7);
a second lead-out portion disposed on the second surface of the insulating substrate and exposed to the second surface and the third surface of the body (see figure 6);a first connection conductor disposed (see figure 6 disclosing a conductor portion disposed between the end of the lead out potion and the coil portion as the first connection conductor/portion) disposed on the first surface of the insulating substrate and connecting the first lead-out portion and the first coil portion (see figure 6); and
a second connection conductor disposed (see figure 6 disclosing a conductor portion disposed between the end of the lead out potion and the coil portion as the second connection conductor/portion) on the second surface of the insulating substrate and connecting the second lead-out portion and the second coil portion (see figure 6).
Yoon et al. does not expressly disclose wherein the first connection conductor and the second connection conductor respectively include a plurality of first connection conductors and a plurality of second connection conductors, and the plurality of first connection conductors are spaced apart from one another and the plurality of second connection conductors are spaced apart from one another.
	Ahn et al. (figure 3 and para 0043) discloses a teaching wherein the first connection conductor and the second connection conductor respectively include a plurality of first connection conductors and a plurality of second connection conductors, and the plurality of first connection conductors are spaced apart from one another and the plurality of second connection conductors are spaced apart from one another (note: conductor portions between the coil lead-out portion Ref #46 and the coil portion is considered first connection conductors)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first connection conductor and the second connection conductor respectively include a plurality of first connection conductors and a plurality of second connection conductors, and the plurality of first connection conductors are spaced apart from one another and the plurality of second connection conductors are spaced apart from one another as taught by Ahn et al. to the inductive device of Yoon et al. so as to increase the mechanical strength between the coil lead-out portion and the coil portion thereby reducing the chances of the inductive device connection portions cracking or breaking if dropped.
Regarding claim 2, Ahn et al. (figure 3) discloses wherein the number of connection conductors in the plurality of first and second connection conductors is three or more, respectively.
Regarding claim 3, Yoon et al. (figures 6-7 and para 0078-0082) discloses the claimed invention except for when a line width of each of the plurality of first and second connection conductors is t, and a line width of each of the first and second coil portions is T, t and T satisfy T≤ t ≤2T.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a line width of each of the plurality of first and second connection conductors is t, and a line width of each of the first and second coil portions is T, t and T satisfy T≤ t ≤2T, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. So as limit the size of the inductive structure, thereby reducing the size and time to produce the inductive device which saves in valuable production cost. 
Regarding claim 4, Ahn et al. (figure 1) discloses wherein a shape of a cross-sectional surface of each of the first and second connection conductors is a square shape.
Regarding claim 8, Yoon et al. (figures 6-7 and para 0078-0082) discloses a support portion on which the first and second coil portions are disposed; a first end portion on which the first lead-out portion is disposed, the first end portion being exposed to the first surface and the third surface of the body; and a second end portion on which the second lead-out portion is disposed, the second end portion being exposed to the second surface and the third surface of the body.
Regarding claim 9, Yoon et al. (figures 6-7 and para 0078-0082) discloses wherein the first coil portion, the first lead-out portion, and the first connection conductor are integrally formed as one piece, and wherein the second coil portion, the second lead-out portion, and the second connection conductor are integrally formed as one piece.
Regarding claim 10, Yoon et al. (figure 6) discloses wherein a width of each of the first and second lead-out portions is less than a width of the body.
Regarding claim 11, Yoon et al. (figures 6-7) discloses first and second external electrodes (85/86) covering the first and second lead-out portions, respectively.
Regarding claim 16, Yoon et al. (figures 6-7) discloses wherein the first and second coil portions are electrically connected to each other through a via electrode disposed on the insulating substrate.
Regarding claim 17, Yoon et al. (figures 6-7) discloses wherein each of the first coil portion and the second coil portion has a planar spiral form including at least one turn with reference to a center of the body.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Ahn et al. (US 2016/0189840) in further view of Ohkubo et al. (US 2014/0009254).
	Regarding claim 7, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses a first dummy lead-out portion disposed on the second surface of the insulating substrate to correspond to the first lead-out portion; and a second dummy lead-out portion disposed on the first surface of the insulating substrate to correspond to the second lead-out portion.
Ohkubo et al. (figure 1 and para 0073-0077) discloses a first dummy lead-out (15b) portion disposed on the second surface of the insulating substrate (16) to correspond to the first lead-out portion (11a); and a second dummy lead-out portion disposed (15a) on the first surface of the insulating substrate to correspond to the second lead-out portion (11b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first dummy lead-out portion disposed on the second surface of the insulating substrate to correspond to the first lead-out portion; and a second dummy lead-out portion disposed on the first surface of the insulating substrate to correspond to the second lead-out portion as taught by Ohkubo et al. to the inductive device of Yoon et al. so as to 
prevent the outermost turns of the planar spiral conductors from becoming extremely thick thereby allowing for a desired wiring shape can thus be maintained which reduces the size of the inductive device thereby allowing a more compact inductive device.

3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Ahn et al. (US 2016/0189840) in further view of Jeong et al. (US 2012/0274432).
Regarding claim 12, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein a width of each of the first and second external electrodes is less than a width of the body.
Jeong et al. (figure 1) discloses wherein a width of each of the first and second external electrodes (40/40) is less than a width of the body
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a width of each of the first and second external electrodes is less than a width of the body as taught by Jeong et al. to the inductive device of Yoon et al. so as to save in production cost and time since less material and time is needed create the inductive device.

4.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Ahn et al. (US 2016/0189840) and Jeong et al. (US 2012/0274432) in further view of Choi (US 2016/0268038).
Regarding claim 13, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein each of the first and second external electrodes comprises: a first layer disposed on the first or second lead-out portion; and a second layer covering the first layer.
Choi (figures 3-4 and para 0069-0074) discloses wherein each of the first and second external electrodes comprises: a first layer disposed on the first or second lead-out portion; and a second layer covering the first layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first and second external electrodes comprises: a first layer disposed on the first or second lead-out portion; and a second layer covering the first layer as taught by Choi to the inductive device of Yoon et al. so as to improve the mechanical/fixing strength between the coil lead and the external electrode.
Regarding claim 14, Choi (para 0069-0074) discloses wherein the first layer comprises copper (Cu), and wherein the second layer comprises at least one of nickel (Ni) or tin (Sn).

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Ahn et al. (US 2016/0189840) in further view of Yatabe et al. (US 2017/0018351).
Regarding claim 18, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein the first lead-out portion has an ‘L’ shape in a plane view parallel with the fifth and sixth surfaces of the body such that portions of the first lead-out portion exposed to the first and third surfaces are connected to each other, and the second lead-out portion has a shape symmetrical to the first lead-out portion with respect to a center axis of the body parallel with a direction connecting the third and fourth surfaces to each other.
Yatabe et al. (figure 16e) discloses wherein the first lead-out portion has an ‘L’ shape in a plane view parallel with the fifth and sixth surfaces of the body such that portions of the first lead-out portion exposed to the first and third surfaces are connected to each other, and the second lead-out portion has a shape symmetrical to the first lead-out portion with respect to a center axis of the body parallel with a direction connecting the third and fourth surfaces to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first lead-out portion has an ‘L’ shape in a plane view parallel with the fifth and sixth surfaces of the body such that portions of the first lead-out portion exposed to the first and third surfaces are connected to each other, and the second lead-out portion has a shape symmetrical to the first lead-out portion with respect to a center axis of the body parallel with a direction connecting the third and fourth surfaces to each otheras taught by Yatabe to the inductive device of Yoon et al. so as to improve the mechanical/fixing strength between the coil lead and the external electrode; thereby improving the soldering characteristics between the inductive device and the printed circuit board.
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837